Citation Nr: 1216360	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  09-22 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for diabetes mellitus. 

2.  Entitlement to an effective date earlier than December 17, 2008, for an increased rating of 20 percent each for peripheral neuropathy of the bilateral lower extremities. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1962 to October 1966. 

This appeal comes before the Board of Veterans' Appeals  (Board) from October 2005, March 2006, and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

A March 2011 Board decision denied claims of entitlement to a rating in excess of 20 percent for diabetes mellitus and entitlement to an effective date prior to December 17, 2008, for a 20 percent disability rating for lower extremity peripheral neuropathy.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 Order, the Court granted a Joint Motion for Remand and remanded the matter to the Board for action consistent with the motion.  The issue on the title page of this decision is consistent with the issue as described in the aforementioned Joint Remand.

A review of records in the virtual VA system indicates that the Veteran has a pending claim for an increased rating for his diabetes mellitus at the RO.  However, such claim is still in appellate status given the aforementioned Joint Motion for Remand.  Thus, the Board finds that, in this instance, the Veteran's claim should be remanded to the RO (rather than the Appeals Management Center) for readjudication.

The issue of a rating in excess of 20 percent for diabetes mellitus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

1.  Prior to April 22, 2003, the Veteran's bilateral peripheral neuropathy of the lower extremities was manifested by wholly sensory symptoms of tingling, burning, and numbness of the feet that are best characterized as mild.  There was no loss of muscle function.

2.  From April 22, 2003, the Veteran's bilateral peripheral neuropathy of the lower extremities was manifested by symptoms of tingling, burning, and numbness of the feet; pain and difficulty with ambulation at time; and, muscle strength in the lower extremities at 4-/5.   


CONCLUSIONS OF LAW

1.  The criteria for ratings in excess of 10 percent prior to April 22, 2003, for bilateral peripheral neuropathy of the lower extremities have not been met. 38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. § 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

2.  The criteria for separate 20 percent disability ratings from April 22, 2003, for bilateral peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 1155, 5110 (West 2002); 38 C.F.R. § 3.321, 3.400, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The Veteran's earlier effective date for an increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed the Veteran's statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Generally, the effective date for an increased rating is the date of receipt of the claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  If, however, the claim is filed within one year of the date that the evidence shows that an increase in disability has occurred, the effective date is the earliest date as of which an increase is factually ascertainable (not necessarily the date of receipt of the evidence).  38 C.F.R. § 3.157 (b) (1); 3.400(o)(2).  See also Harper v. Brown, 10 Vet. App. 12, 126-27 (1997). 

The Veteran's bilateral peripheral neuropathy of the lower extremities has been rated under Diagnostic Code 8520, which contemplates paralysis of the sciatic nerve involving muscle activity below the knee.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under this Diagnostic Code, a 10 percent rating is for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is assigned for moderately severe incomplete paralysis, and a 60 percent rating is for severe incomplete paralysis with marked muscular atrophy.  Id.  To achieve an 80 percent evaluation, the evidence must demonstrate complete paralysis, where the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  Also potentially applicable are the diagnostic codes for other tibial and femoral nerves that also address motion of the feet and leg below the knee.  38 C.F.R. § 124a Diagnostic Codes 8521-26.  These diagnostic codes provide for similar or less beneficial ratings for incomplete paralysis.  As the relevant lay and medical evidence does not indicate loss of specific motor functions of the lower extremities, the Board concludes that Diagnostic Code 8520 is most applicable because it addresses loss of sensation, motor, and reflex functions and provides for ratings more favorable to the Veteran. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4 .124a. As noted, in applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  

A June 2000 VA clinical record indicates some decreased sensation of the feet upon monofilament testing.  In September 2000, he complained of a burning sensation in his feet at night.  A May 2001 VA record reflects findings of feeble pulses in the lower extremities, with slight sensory deficit but no atrophy.

On December 7, 2001, a VA physician noted the Veteran's reports of numbness, tingling, and burning pain in the feet.  On examination, there was a partial loss of reflex response and loss of sensitivity of both feet.  The physician diagnosed peripheral neuropathy of the feet and hands (milder in the hands).  Later the same month, the RO granted service connection and 10 percent ratings each for bilateral peripheral neuropathy of the lower extremities under Diagnostic Code 8520 for mild incomplete paralysis below the knee.  

VA outpatient treatment records from 2001 to 2008 reflect occasional reports of burning and cramping in the legs after walking short distances and a loss of sensation in the lower extremities.  VA treatment notes dated May 2002 reflect decreased sensation in the plantar feet, as well as complaints of numbness, tingling, and a burning sensation bilaterally.  In June 2002, his pulses were very feeble in the extremities; he had decreased sensation but with no open lesions; and no swelling or erythema in the calf muscles bilaterally.  In October 2002, there was no swelling; no focal deficit except for decreased sensation; no swelling; no edema and good pulses.  His range of motion was good in his extremities.

VA treatment notes dated April 2003, March 2004, and June 2007 addressed the Veteran's lower extremity peripheral neuropathy.  The April 2003 VA treatment note indicates that the Veteran had diabetic neuropathy with severe symptoms.  He took Gabapentin but still experienced symptoms.  He reported subjective symptoms of burning in his feet when he walked more than two feet.  He had decreased sensation in his feet but his pulses were palpable and bilaterally equal.  A March 2004 treatment note indicates pain in the feet and legs, mostly with ambulation.  He also drove a truck, and using the clutch exacerbated his pain.  A June 2007 physical therapy note reflects 4-/5 muscle strength in the lower extremities.

The Veteran continued to work full-time until 2005, when he ceased work because of his coronary artery disease symptoms.  In January 2008, a clinician noted that the Veteran engaged in woodworking and gardening but used a single point cane for ambulation because of knee and lower leg pain.  Although the Veteran submitted claims of service connection or increased ratings for hypertension, heart disease, and diabetes during this period of time, there is no record of a claim seeking increased ratings for peripheral neuropathy. 

In December 2008, a VA physician noted the Veteran's reports of continued tingling and numbness of his feet radiating to the knees.  On examination, there was no degradation of peripheral pulses, reflex, or circulation on any extremity. However, the physician noted a loss of sensation below the knee. The physician described the symptoms as moderate to severe on the lower extremities. 

As the Veteran's peripheral neuropathy of the lower extremities have been assigned ratings apart from diabetes mellitus since the date of claim in December 1999, the Board concludes that a subsequent claim for an increased rating for diabetes or other secondary disorders did not imply a claim for peripheral neuropathy.  Further, the Veteran has not submitted claims of entitlement to increased ratings for peripheral neuropathy.  Nevertheless, the RO has adjudicated and awarded increased ratings for these disorders.  Therefore, in determining whether increased ratings of 20 percent for the lower extremities were warranted at an earlier date, the Board will consider when the lay and medical evidence showed that an increase in disability occurred since the date of service connection in December 1999.  The Board will also closely examine whether an increase in disability occurred that was an additional functional impairment or was wholly sensory. 

The Board concludes that Diagnostic Code 8520 is most appropriate for rating the Veteran's peripheral neuropathy of the lower extremities because it addresses functional and sensory loss of the areas below the knee.  The Board concludes that the weight of credible lay and medical evidence shows that the incomplete paralysis of the lower extremities was wholly sensory for the period up to April 22, 2003.  The Veteran's symptoms were limited to feelings of burning, tingling, and loss of touch sensation.  He did not report, and clinicians did not note, any impairment of motion or loss of function.  Therefore, a 10 percent rating for each lower extremity for mild symptoms associated wholly with sensory loss is warranted to April 22, 2003.  A higher rating is not warranted because there was no loss of function associated with neuropathy until this date. 

From April 22, 2003, the Board concludes that a rating of 20 percent is warranted for each lower extremity because a physician noted increased sensory loss and described the symptoms as severe.  As required by the rating criteria, wholly sensory loss is at most rated as moderate and a 20 percent rating but not higher is warranted.  As the first lay and medical evidence of an increase in disability occurred on this date, an effective date earlier than April 22, 2003, for ratings of 20 percent each for peripheral neuropathy of the lower extremities is not warranted. 

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected lower extremity peripheral neuropathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

An effective date of April 22, 2003 for separate 20 percent ratings for peripheral neuropathy of the bilateral lower extremities is granted, subject to the legal criteria governing the payment of monetary benefits. 



REMAND

The Board finds that, unfortunately, additional development is necessary in adjudicating the Veteran's claim for an increased rating for diabetes mellitus.

The Board notes that the Cleveland RO continued a 20 percent rating by a March 2011 rating decision.  However, with regard to the Court's vacate and remand, the Board retains jurisdiction of this issue.  

As an initial matter, the Board finds that the Veteran raised the issue of entitlement to a TDIU as a component of the claim for a higher rating for diabetes mellitus.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issues must be remanded together for concurrent development and adjudication. 

The claims file shows that the Veteran last underwent a VA diabetes examination in June 2010.  The June 2010 VA examination, however, does not provide medical findings that are responsive to the question of whether the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities.  Thus, the claim must be remanded for all appropriate examinations.
 
Ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran should also be provided any requisite notice consistent with the VCAA prior to adjudication of his TDIU claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with any required notice concerning his claim for TDIU.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After he has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  Afford the Veteran any necessary examinations in order to determine if his service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

4.  Thereafter, the RO should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


